Title: To John Adams from John Weddleton, 17 August 1797
From: Weddleton, John
To: Adams, John



Boston Augt. 17th 1797—

The Subscribers having by their labour and Industry & at a great expence, errected Machinery &c, at the North part of Boston, in order to carry on the Woolen Manufacture, & in consequence of said expence they find themselves unable to procure Stock sufficient to carry on the said Manufacture, humbly solicit the aid & patronage of the President of the United States, & such other Gentlemen, who are pleased to encourage the Manufactures of their Country, & encourage Industry among its Citizens—

John Weddleton & Co.